IN THE SUPREME COURT OF THE STATE OF DELAWARE

AN NGUYEN, Individually and On           §
Behalf of All Others Similarly Situated, §   No. 550, 2015
                                         §
      Plaintiff Below,                   §   Court Below—Court of Chancery of the
      Appellant,                         §   State of Delaware
                                         §
      v.                                 §   C.A. No. 11511-VCG
                                         §
MICHAEL G. BARRETT, THOMAS §
R. EVANS, ROBERT P. GOODMAN, §
PATRICK KERINS, ROSS B.                  §
LEVINSOHN, WENDA HARRIS                  §
MILLARD, JAMES A. THOLEN,                §
AOL INC., and MARS                       §
ACQUISITION SUB, INC.,                   §
                                         §
      Defendants Below,                  §
      Appellees.                         §

                          Submitted: October 8, 2015
                          Decided:   October 9, 2015

Before HOLLAND, VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 9th day of October 2015, having considered the notice of emergency

appeal from interlocutory order, it appears to the Court that:

      (1)    The plaintiff-below/appellant, An Nguyen (“Nguyen”), has petitioned

this Court, under Supreme Court Rule 42, to accept an appeal from the Court of

Chancery’s October 8, 2015 bench ruling denying her request for preliminary

injunctive relief to require supplemental disclosures in a merger transaction set to
close on October 16, 2015. By letter decision and order dated October 8, 2015, the

Court of Chancery denied Nguyen’s application for certification.

      (2)    Having considered the transcript of the October 8 oral argument on

the motion for a preliminary injunction and the bench ruling denying preliminary

injunctive relief, the Court agrees with the Court of Chancery’s letter decision and

order denying the application for certification.         The Court concludes that

interlocutory review of the October 8 bench ruling denying the motion for a

preliminary injunction is not warranted under Rule 42(b)(iii)(A) - (H).

      (3)    Applications for interlocutory review are addressed to the sound

discretion of the Court. In the exercise of discretion, the Court has concluded that

the application for interlocutory review should be refused.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory

appeal is REFUSED.

                                       BY THE COURT:



                                       /s/ Collins J. Seitz, Jr.
                                              Justice




                                         2